—Appeal from a judgment of the Supreme Court (Ryan, Jr., J.), entered March 21, 1996 in Franklin County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition as barred by the Statute of Limitations.
Petitioner received notice on April 18, 1995 that his request for parole was denied, triggering the four-month Statute of *752Limitations period within which to commence a CPLR article 78 review proceeding (see, CPLR 217; see also, Matter of Biondo v New York State Bd. of Parole, 60 NY2d 832, 834). The instant proceeding, however, was not commenced until September 11, 1995 when Supreme Court’s order to show cause was executed and filed with the petition in the Franklin County Clerk’s office, too late to be timely. We conclude that the proceeding was correctly dismissed by Supreme Court as barred by the Statute of Limitations.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.